 


110 HRES 1155 EH: Honoring the recipients of the El Dorado Promise scholarship.
U.S. House of Representatives
2008-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1155 
In the House of Representatives, U. S.,

May 6, 2008
 
RESOLUTION 
Honoring the recipients of the El Dorado Promise scholarship. 
 
 
Whereas the 2000 United States Census determined that El Dorado, Arkansas, had a significantly lower percentage of residents with degrees from institutions of higher education and significantly higher percentage of families who fell below the poverty line than the national average;  
Whereas it is increasingly important for students to obtain a college education in order to keep up with the demands of the modern workforce and global economy;  
Whereas the El Dorado Promise scholarship is a tuition scholarship, created and funded by Murphy Oil Corporation, which enables all eligible high school graduates of the El Dorado Public School District in El Dorado, Arkansas, to attend any accredited 2- or 4-year, public or private, college or university;  
Whereas school enrollment in the El Dorado Public School District has significantly increased since the El Dorado Promise scholarship program was established, despite a 15-year trend of decreasing enrollment;  
Whereas the El Dorado Promise scholarship program increased the number of El Dorado High School students who chose to attend college after graduation by 20 percent; and  
Whereas on April 30, 2008, El Dorado High School students who received El Dorado Promise and other academic scholarships sign academic letters of intent for the colleges they will be attending upon graduation: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the recipients of the El Dorado Promise scholarship for choosing to further their education;  
(2)observes that April 30, 2008, is the second academic signing day for graduating El Dorado High School students receiving El Dorado Promise and other academic scholarships;  
(3)acknowledges that the El Dorado Promise scholarship program is important for the revitalization of southern Arkansas; and  
(4)recognizes the organizations and corporation involved in this program for their efforts to ensure that children from southern Arkansas, who might otherwise struggle in financing a college education, are able to attend college.  
 
Lorraine C. Miller,Clerk.
